DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-7, in the reply filed on May 24, 2022 is acknowledged.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 8, 2021 and October 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 1) A comma should be inserted after "device" (claim 1, line 1); 2) Inconsistent terminologies. Changing "the gate electrode layers" to "the plurality of gate electrode layers" (claim 1, line 5) and "the insulating layers" to "the plurality of insulating layers" (claim 1, line 8), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the gate insulating layer including a first region including a first oxide containing at least one of hafnium oxide or 20zirconium oxide…, wherein an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90%", as recited in claim 5 because the disclosure does not enable an artisan to contain an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) in the first oxide be equal to or more than 50% and equal to or less than 90% when "a first oxide containing at least one of hafnium oxide or 20zirconium oxide", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90%", as recited in claim 5, is unclear as to how to contain an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) in the first oxide be equal to or more than 50% and equal to or less than 90% when "a first oxide containing at least one of hafnium oxide or 20zirconium oxide", as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-7, as best understood, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino (2016/0005961).
As for claim 1, Ino shows in Fig. 19 and related text a memory device comprising: 
a stacked body 70 including a plurality of insulating layers 76 and a plurality of gate electrode layers 64, the insulating layers and the gate electrode layers being alternately stacked in a first direction, the gate electrode layers including a first gate electrode layer (bottom one) and a second gate electrode layer (middle one) adjacent to the first gate electrode layer in the first direction, and the insulating layers including a first insulating layer (bottom one) disposed between the first gate electrode layer and the second gate electrode layer; 
a semiconductor layer 80 provided in the stacked body and extending in the first direction; and 
a gate insulating layer 30/62 provided between the semiconductor layer and the first gate electrode layer, the gate insulating layer including a first region 30 including a first oxide containing at least one of hafnium oxide or zirconium oxide, the first region including an orthorhombic crystal ([0056]), and the first region containing at least one first element selected from the group consisting of carbon (C), nitrogen (N), chlorine (Cl), boron (B), hydrogen (H), fluorine (F), helium (He), and argon (Ar) ([0045]).

As for claim 3, Ino shows a unit cell volume of the orthorhombic crystal contained in the first region is equal to or more than 0.1340 nm3 ([0056]).

As for claim 5, Ino shows an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90% (note: the limitation in the claim will not be considered when hafnium oxide is chosen).

As for claim 6, Ino shows the first oxide contains at least one second element selected from the group consisting of silicon (Si), aluminum (Al), zirconium (Zr), yttrium (Y), lanthanum (La), tantalum (Ta), praseodymium (Pr), neodymium (Nd), barium (Ba), magnesium (Mg), gadolinium (Gd), and strontium (Sr) ([0053]).

As for claim 7, Ino shows the first oxide is ferroelectric ([0045]), line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (2016/0005961).
As for claim 2, Ino disclosed substantially the entire claimed invention, as applied to claim 1 above, except concentration of the at least one first element in the first region is equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include concentration of the at least one first element in the first region being equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3, in order to optimize the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 4, Ino disclosed substantially the entire claimed invention, as applied to claim 1 above, except a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEIYA LI/Primary Examiner, Art Unit 2811